           Case 1:20-cv-05746-LGS Document 19 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- x

 WOMEN FOR AMERICA FIRST,

                                                             Plaintiff,     NOTICE OF CROSS-
                              - against -                                   MOTION TO DISMISS

 BILL DE BLASIO, in his official capacity as
 Mayor of New York City, New York, and POLLY                                20 Civ. 05746 (LGS)
 TROTTENBERG, Commissioner of the New
 York City Department of Transportation,
                                             Defendants.

 ---------------------------------------------------------------------- X


                 PLEASE TAKE NOTICE that upon the annexed declaration of Diana M.

Murray, dated September 14, 2020, and the exhibits thereto and the accompanying memorandum

of law, and upon the First Amended Complaint filed by plaintiff Women For America First on

July 28, 2020, defendants Bill De Blasio, in his official capacity as Mayor of New York City,

New York, and Polly Trottenberg, Commissioner of the New York City Department of

Transportation, will cross-move the Court before the Honorable Lorna G. Schofield at the United

States Courthouse located at 40 Foley Square, New York, New York, for an order, pursuant to

Rule 12(b) (6) of the Federal Rules of Civil Procedure, dismissing the First Amended Complaint

for a failure to state a claim under the First Amendment, and for such other and further relief as

the Court may deem just and proper.
           Case 1:20-cv-05746-LGS Document 19 Filed 09/14/20 Page 2 of 2




Dated:         New York, New York
               September 14, 2020

                                             JAMES E. JOHNSON
                                             Corporation Counsel of the
                                               City of New York
                                             Attorney for the Municipal Defendants
                                             100 Church Street, Room 5-156
                                             New York, New York 10007
                                             (212) 356-2182
                                             By:

                                                    Diana M. Murray (DM 5435 )
                                                    Assistant Corporation Counsel

To:      (via ECF) Ronald D. Coleman, Esq.




                                              -2-
